ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a rotor blade attached to a rotor haft rotatable around an axis over US Patent Publication No. 6,913,445B1 which teaches the rotor blade comprising: a blade body 130 extending in a radial direction with respect to the axis, the blade body having a blade-shaped cross section orthogonal to the radial direction; a shroud 180 provided at an end of the blade body on a radial outer side; and a seal fin 150 protruding from the shroud toward an outer circumferential side, wherein the seal fin includes: a seal fin body extending in a plate shape in a circumferential direction; and a reinforcing portion 150,160 provided on at least one of plate surfaces of the seal fin body so as to increase a thickness of the seal fin.
Prior art fails to teach or fairly suggest the reinforcing portion gradually increasing in dimension in the radial direction toward a center in the circumferential direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20020189229A1, US5,758,487A, US5,290,144A, US5,238,364A, US5,154,581A, US4,925,365A, US4,623,298A, and US4,076,455A are cited to show a fin for a shrouded turbine blade.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745